The prior statements and testimony of the burglars, the production of which was refused at the trial, have been examined. They contain no contradiction of the testimony as to the times and places of the burglaries and the times and places of the transfers of the property to appellant Bosworth in the presence of appellant Tartaro. Neither is there contradiction of the testimony that the burglars informed the appellants that the property was stolen. In the light of all the evidence as to the actual possession by appellant Bosworth of the property embraced by the first and second counts of the indictment, the claimed error in the charge with regard to the testimony of an alibi affected no substantial right of the appellants and is disregarded. (Code Crim. Pro., § 542.) Present — Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ.